Citation Nr: 0634469	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a panic disorder with agoraphobia and as post-
traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. Sarkessian.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1957 to November 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 1998 and January 1999 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 2003, the veteran 
testified at a hearing at the RO before a local decision 
review officer (DRO).  A transcript of the proceeding is of 
record.

In July 2004, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and readjudication.  In April 2006, the AMC issued a 
supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The most probative evidence indicates the veteran's panic 
disorder with agoraphobia did not originate in service and is 
not otherwise causally related to his military service, 
including to his service-connected hearing loss and tinnitus.

2.  The medical evidence of record indicates the veteran does 
not currently have PTSD.  

CONCLUSION OF LAW

The veteran does not currently have a psychiatric disorder, 
including panic disorder with agoraphobia and PTSD, as a 
residual of a disease or injury incurred or aggravated during 
service, or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in July 2004, and 
February and September 2005.  These letters provided him with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  These letters also 
specifically requested that he submit any evidence in his 
possession pertaining to this claim.  Thus, the content of 
these letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand, the VCAA was enacted after 
the RO's initial adjudication of this matter in February 1998 
and January 1999.  So obviously the RO could not comply with 
this requirement.  This was impossible because the VCAA did 
not even exist when the RO initially adjudicated the claim.  
In situations such as this, the Court has clarified that 
where the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Pickett v. Nicholson, 
2006 WL 2589417 at *5-6 (Sept. 11, 2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).   

Here, the VCAA notices provided the veteran with ample 
opportunity to respond before the April 2006 SSOC, wherein 
the AMC readjudicated his claim based on the additional 
evidence that had been obtained since the initial rating 
decision in question, SOC, and any prior SSOCs.  He did not 
respond to these letters and has not otherwise indicated he 
has any additional evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24, and Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Pickett v. 
Nicholson, 2006 WL 2589417 at *5-6.   

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Numerous records were submitted 
from private doctors, including Drs. Siegel, Secouler, 
Feldman, Gantman, and Cooke. In addition, VA examinations 
were scheduled in April and May 1997, October 1998, and May 
2000; and additional medical opinions were obtained in 
October 2005 and January 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And as mentioned, he testified 
before a decision review officer at the RO in August 2003.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Here, the veteran alleges his panic disorder with 
agoraphobia (also described and agoraphobia with a panic 
disorder) is secondary to his service-connected bilateral 
hearing loss and tinnitus.  Service connection may be 
granted on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations when a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the degree 
of additional disability attributable to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Alternatively, the veteran claims he has PTSD.  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV) and be supported by findings on examination), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  And in both Pentecost 
and Suozzi, it was held that specific evidence that a veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128 (holding that the Board erred 
in "insisting that there be corroboration of the veteran's 
personal participation"); Suozzi, 10 Vet. App. 310 - 11 
(evidence that veteran's company received heavy casualties 
during an attack, even without specific evidence that the 
veteran was "integrally involved in the attack" was 
sufficient to reopen his claim for service connection for 
PTSD).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. at 519.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)




Legal Analysis

The veteran's SMRs are unremarkable for any complaints or 
treatment for a psychiatric disorder during his military 
service.  In March 1961, he complained of ringing in his ears 
and trouble hearing.  He was referred to the Bethesda Naval 
Hospital and an audiogram revealed bilateral hearing loss.  
The hearing loss was believed to be secondary to acoustic 
trauma - specifically, as a result of firing weapons on an 
almost daily basis.

It is unclear exactly when the veteran claims he had his 
first panic attack.  In a May 1984 letter, he said he had 
agoraphobia at that time and could not attend a scheduled 
medical examination.  A March 1994 record from Dr. Secouler 
notes a 20-year history of panic disorder with agoraphobia - 
so dating from the mid 1970s.  A March 1997 letter from Dr. 
Gantman states the doctor began seeing the veteran for 
agoraphobia with panic attacks in the early 1980s.  During 
the April 1997 VA examination, the veteran said he had his 
first panic attack three days after separating from military 
service.  Only a month later, during a May 1997 
VA examination, he said he developed agoraphobia after losing 
two colleagues during an anti-tank misfire in service.  In a 
February 1998 letter, he corrected this statement saying only 
one soldier was killed and the other had the mind of a 
six-year old.  During the August 2003 hearing, he said this 
was actually the result of having been bitten by encephalitic 
mosquitoes (Hr'g. Tr., pg. 5) and made no mention of the 
anti-tank misfire.  He said he began having panic attacks 
when he returned to the United States from Okinawa (pg. 10).  
At one point he said he sought treatment at that time (pg. 
11), but later said he told no one of the panic attacks until 
after service (pg. 12).  Then he said he began experiencing 
panic attacks two days after his separation from service (pg. 
14).  

Dr. Sarkessian, an osteopath, testified that he began seeing 
the veteran in 1963 (pg. 20).  The doctor said he had 
conversations with the veteran's psychologist (R. Rifkin) 
about symptoms related to anxiety (pg. 21).  The doctor 
suggested these symptoms may have been related to PTSD, which 
was not a recognized psychiatric disorder at that time (pg. 
20).  The July 1986 report from Dr. Cooke indicates the 
veteran gave a self-reported history of a panic disorder 
developing in 1963 or 1964.

It is clear the veteran has a current diagnosis of panic 
disorder with agoraphobia, but it is unclear when this 
psychiatric disorder initially manifested.  He has given very 
inconsistent statements concerning this.  From Dr. 
Sarkessian's testimony, it appears the veteran was first 
treated sometime in 1963 - over a year after he separated 
from military service in 1961.  This is supported by the fact 
that he did not complain of panic attacks or agoraphobia 
during the April and July 1962 VA examinations, which 
occurred in the interim.  In fact, the report of the 
April 1962 examination notes that a psychiatric evaluation 
was normal and he had no relevant complaints.  So the most 
probative evidence of record indicates he developed a 
psychiatric disorder no earlier than 1963.

Certain chronic diseases, including psychoses, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, however, 
the veteran's symptoms did not initially manifest until more 
than a year after he separated from military service in 
November 1961.  But even assuming they developed a few days 
after his separation (as he has alleged in various 
statements), panic disorder with agoraphobia is considered an 
anxiety disorder according to DSM-IV, Section 300.21.  And 
anxiety disorders are not psychoses (instead, they are 
neuroses) and, therefore, are not subject to the presumptive 
provisions of 38 U.S.C.A. § 1112.  See 71 Fed. Reg. 42758-60 
(July 28, 2006), codified at 38 C.F.R. § 3.384.  So the 
veteran's psychiatric disorder cannot be presumed to have 
been incurred during service.

As mentioned, the veteran also claims that his psychiatric 
disorder is secondary to his service-connected bilateral 
hearing loss and tinnitus.  During service, in March 1961, he 
was evaluated at the Bethesda Naval Hospital and an audiogram 
confirmed he had hearing loss in addition to tinnitus.  This 
was believed to be secondary to acoustic trauma - 
specifically, as a result of being a weapons demonstrator and 
having to fire small arms on an almost daily basis.  It was 
suggested he be reassigned to a position without exposure to 
loud noises to prevent further hearing loss.  During the 
April 1997 VA examination, the veteran said he overheard the 
doctors talking to each other saying he would lose his 
hearing by the time he was 35-years old.  There is no mention 
of this prognosis in his SMRs.  Nonetheless, during the April 
1997 VA examination, he attributed the onset of his panic 
disorder to purportedly overhearing this conversation between 
the two doctors in March 1961.  (See also, Hr'g. Tr., pg. 
10).  

In an August 1996 letter, Dr. Secouler suggested another 
possible relationship between the veteran's psychiatric 
disorder and his military service.  First the doctor opined 
that the veteran's hearing loss and prognosis of deafness by 
age 35 stood in the way of his reenlistment to the Marine 
Corps and made reentry into civilian life difficult.  His DD 
Form 214 indicates, however, that he was actually recommended 
for reenlistment - so this assumption made by the doctor is 
untrue.  The doctor also said the subsequent hearing loss 
increased the veteran's insecurity.  This coupled with his 
inability to receive appropriate sound cues from the 
environment and sensations of imbalance caused his panic 
disorder.  The doctor mentioned that recent research from the 
Nation Institute of Mental Health (NIMH) had linked inner ear 
problems with panic attacks and agoraphobia.  

In support of her opinion, Dr. Secouler submitted research 
abstracts from NIMH.  One study compared 50 patients 
presenting to an otolaryngology clinic with complaints of 
dizziness with 50 patients presenting with only hearing loss.  
The results of the study revealed that 20 percent of those 
patients who complained of dizziness also complained of 
symptoms consistent with a panic disorder.  In comparison, of 
those who had only hearing loss, none complained of symptoms 
consistent with a panic disorder.  See Clark D.B. et al., 
Panic in Otolaryngology Patients Presenting with Dizziness or 
Hearing Loss, AM. J. PSYCHIATRY, Aug 1994, at 1223.  Two other 
articles described a relationship between abnormal 
audiovestibular function and panic disorder.  See Sklare D.A. 
et. al., Dysequilibrium and Audiovestibular Function in Panic 
Disorder:  Symptom Profiles and Test Findings, AM. J. OTOLOGY, 
Sept. 1990 at 338; Rolf G. Jacob, Panic, Avoidance, and the 
Vestibular System, NIMH.  

The May 1997 VA examiner (Dr. Kinosian) also believed the 
veteran's psychiatric disorder was related to military 
service, but for different reasons.  The doctor noted the 
veteran was injured during an anti-tank misfire, which killed 
two other men in the veteran's jeep.  He said the veteran was 
thrown 20 feet and was deaf for over 30 days.  There is no 
record of this incident during service.  Instead, the 
evidence indicates the veteran developed hearing loss and 
tinnitus, gradually, from being repeatedly exposed to 
gunfire.  The doctor went on to say the veteran developed 
agoraphobia after losing his colleagues during the explosion.  

On the other hand, in an November 1997 addendum, Dr. Bodack, 
a VA examiner, opined that the veteran's agoraphobia and 
hearing loss and tinnitus were coexisting conditions and that 
his psychiatric disorder was not secondary to hearing loss.  
The report of the May 2000 VA examination, which was prepared 
by two members of a psychiatric board, noted that panic 
disorder with or without agoraphobia was not a usual or 
expected outcome of damaged hearing.  The board did not 
believe the veteran's psychiatric disorder was related to his 
military service or his hearing loss and tinnitus in 
particular.  Dr. Steppacher, one of the board's members, 
later gave two additional medical opinions regarding this.  
In October 2005 and January 2006 letters, the doctor opined 
there was not a causal relationship between the veteran's 
psychiatric disorder and the experience of learning of his 
anticipated deafness during service.  The doctor based this 
opinion on the significant period of time between the veteran 
supposedly learning of his potential deafness and the onset 
of his panic disorder.  As mentioned, he learned of his 
hearing loss in March 1961 and the most probative evidence 
indicates the onset of his panic disorder was not until 
sometime in 1963.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  


Here, though, as explained below, there are legitimate 
reasons for accepting Dr. Steppacher's and Dr. Bodack's (the 
November 1997 and May 2000 VA examiner's) opinion over Dr. 
Secouler's (a private medical provider) and Dr. Kinosian's 
(the May 1996 VA examiner's) to the contrary.  

First, Dr. Steppacher's conclusion that the veteran's 
psychiatric disorder is unrelated to his military service, 
including his service-connected hearing loss and tinnitus, is 
based on a review of the entire claims file and a physical 
examination of the veteran.  Consequently, this opinion is 
especially probative.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Dr. Kinosian's opinion, in comparison, is based solely on the 
veteran's self-reported history without any objective 
clinical testing and without a definite diagnosis ever being 
made.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
diagnosis is only as good and credible as the history on 
which it is predicated).  During the examination, the veteran 
said he was involved in an anti-tank misfire and that this 
was when he lost his hearing and developed agoraphobia.  As 
mentioned, there is no evidence of this incident in the 
record.  Instead, the evidence indicates his hearing loss 
developed gradually after repeatedly being exposed to 
gunfire.  This statement by the veteran is in direct 
contradiction to numerous other statements he has given.  So 
the Board does not find these statements credible and they do 
not provide a probative basis for Dr. Kinosian's opinion.  

Dr. Secouler's opinion is somewhat more compelling, however, 
her opinion is based on medical research showing a 
relationship between abnormal vestibular function 
(specifically symptoms involving dizziness and imbalance) 
with panic disorder.  While a veteran may use medical 
treatise evidence to establish the requisite link claimed, 
the treatise evidence may not simply provide speculative 
generic statements.  Instead, the treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of a specific case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated opinion.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000); Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 
2000).

It is important to note that the research evidence submitted 
showed no relationship between hearing loss, alone, and panic 
disorder - only symptoms involving vertigo.  The veteran's 
SMRs are unremarkable for any complaint of dizziness or 
vertigo.  The reports of the April and July 1962 VA 
examinations do not note any complaints of dizziness or 
vertigo.  An audiological examination performed by a private 
physician in January 1984 does not note any complaints of 
dizziness or vertigo.  A March 1996 letter from Dr. Silberman 
notes the veteran had profound sensorineural hearing loss 
with secondary tinnitus, but does note indicate any 
complaints of dizziness or vertigo.  Indeed, the report of 
the May 1997 VA examination indicates he expressly denied 
having vertigo.  The October 1998 VA examination likewise did 
not note any symptoms involving vertigo.  And the veteran has 
never described his panic attacks as resulting from dizziness 
or vertigo.  The panic attacks have reportedly occurred when 
he has had to go above the ground floor or someplace he is 
unfamiliar with.  In his psychiatric records he has never 
mentioned any sort of dizziness or imbalance preceding or 
during his panic attacks.  Instead, he describes a feeling of 
heat in his legs and stomach (Hr'g. Tr., pg. 12).

In December 1996, the veteran submitted a list of symptoms 
associated with inner-ear disorders and noted that he 
sometimes experienced vertigo and disequilibrium.  During a 
January 2000 VA examination, he also reported experiencing 
vertigo two or three times a day.  He did not mention these 
symptoms during the August 2003 hearing.  So it is unclear 
whether these symptoms are chronic in nature - especially 
given the numerous times he has denied having these symptoms 
or failed to report them.  But regardless, the first 
indication he experienced vertigo was in December 1996 - some 
33 years after the onset of his panic disorder with 
agoraphobia in 1963.  So while the medical treatises suggest 
a possible link between vertigo and panic disorder, there 
does not appear to be a correlation in this instance.  The 
veteran developed panic disorder with agoraphobia 33 years 
before he reported experiencing dizziness or vertigo.  As Dr. 
Steppacher alluded to, this does not support a causal 
relationship, and Dr. Secouler's opinion declines in 
probative value as a consequence.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran or someone else).  Furthermore, the 
veteran is not service connected for vertigo - only for 
hearing loss and tinnitus.  And there is no evidence linking 
his hearing loss and tinnitus to his two reports of vertigo, 
or otherwise to his military service.

Turning to the veteran's claim for PTSD, the evidence does 
not indicate he has a current diagnosis of this condition.  
The report of an October 1998 VA examination for PTSD 
indicates he had a diagnosis of panic disorder with 
agoraphobia and did not meet the criteria for a diagnosis of 
PTSD.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For these reasons, the claim for service connection for a 
psychiatric disorder, including panic disorder with 
agoraphobia and PTSD, must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
 

ORDER

The claim for service connection for a psychiatric disorder, 
including panic disorder with agoraphobia and PTSD, is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


